UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-00121 Name of Registrant: Vanguard Wellington Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: August 31, 2016 Item 1: Schedule of Investments Vanguard Wellington Fund Schedule of Investments (unaudited) As of August 31, 2016 Market Value Shares ($000) Common Stocks (64.9%) Consumer Discretionary (4.5%) Comcast Corp. Class A 25,792,266 1,683,203 Ford Motor Co. 54,889,840 691,612 Lowe's Cos. Inc. 6,229,550 476,934 Twenty-First Century Fox Inc. Class A 18,720,091 459,391 Hilton Worldwide Holdings Inc. 17,477,591 417,190 L Brands Inc. 3,326,130 253,485 Bayerische Motoren Werke AG 2,251,875 195,674 Consumer Staples (5.3%) CVS Health Corp. 8,950,830 836,008 PepsiCo Inc. 6,322,110 674,885 Philip Morris International Inc. 5,938,890 593,473 Mondelez International Inc. Class A 12,148,080 546,907 Coca-Cola Co. 12,046,730 523,189 Diageo plc 18,503,396 512,826 Walgreens Boots Alliance Inc. 5,645,290 455,631 Colgate-Palmolive Co. 5,800,470 431,207 Costco Wholesale Corp. 2,238,540 362,845 Energy (6.7%) Chevron Corp. 14,888,640 1,497,499 Exxon Mobil Corp. 11,911,240 1,037,946 TOTAL SA 16,289,486 778,261 Royal Dutch Shell plc Class B 23,167,868 589,789 Anadarko Petroleum Corp. 9,405,660 502,921 EOG Resources Inc. 5,046,628 446,576 Hess Corp. 6,238,750 338,764 ^ Suncor Energy Inc. 11,925,700 323,378 Marathon Petroleum Corp. 6,658,346 283,046 Schlumberger Ltd. 2,768,743 218,731 Valero Energy Corp. 2,825,150 156,372 Financials (15.3%) Wells Fargo & Co. 40,595,897 2,062,272 JPMorgan Chase & Co. 22,747,796 1,535,476 Chubb Ltd. 10,739,480 1,363,162 Prudential Financial Inc. 13,247,190 1,051,562 Bank of America Corp. 59,055,143 953,150 PNC Financial Services Group Inc. 10,162,600 915,650 BlackRock Inc. 2,410,960 898,830 Marsh & McLennan Cos. Inc. 9,939,150 672,185 Northern Trust Corp. 7,194,844 507,884 Mitsubishi UFJ Financial Group Inc. 89,847,800 494,929 Bank of Nova Scotia 8,323,700 442,987 US Bancorp 8,951,150 395,193 Intercontinental Exchange Inc. 1,348,990 380,442 American Tower Corp. 3,272,157 370,997 MetLife Inc. 8,517,984 369,681 Goldman Sachs Group Inc. 2,153,870 364,995 Synchrony Financial 10,710,070 298,061 Hartford Financial Services Group Inc. 6,657,482 273,423 BNP Paribas SA 5,256,634 268,462 American International Group Inc. 2,787,660 166,786 UBS Group AG 9,939,752 143,629 Tokio Marine Holdings Inc. 3,362,600 132,452 AvalonBay Communities Inc. 579,626 101,440 Health Care (11.5%) Merck & Co. Inc. 31,772,522 1,994,997 Johnson & Johnson 9,381,326 1,119,568 Medtronic plc 12,640,290 1,100,084 Bristol-Myers Squibb Co. 18,250,205 1,047,379 ^ AstraZeneca plc ADR 30,749,316 1,008,885 Pfizer Inc. 26,566,140 924,502 UnitedHealth Group Inc. 5,272,190 717,282 Cardinal Health Inc. 8,389,300 668,376 Novartis AG 7,074,272 557,191 Eli Lilly & Co. 6,809,445 529,434 Roche Holding AG 1,062,786 259,426 * HCA Holdings Inc. 3,227,100 243,807 McKesson Corp. 933,070 172,263 * Regeneron Pharmaceuticals Inc. 284,230 111,575 Baxter International Inc. 2,104,900 98,362 * Celgene Corp. 615,920 65,743 Industrials (7.4%) United Parcel Service Inc. Class B 10,112,923 1,104,534 Honeywell International Inc. 6,377,201 744,283 CSX Corp. 24,818,526 701,868 Lockheed Martin Corp. 2,737,980 665,247 Siemens AG 5,147,110 614,040 FedEx Corp. 3,177,810 524,116 Caterpillar Inc. 6,361,651 521,337 Eaton Corp. plc 7,541,120 501,786 Boeing Co. 3,141,030 406,606 Canadian National Railway Co. 6,198,896 398,651 Schneider Electric SE 5,652,861 385,650 ABB Ltd. ADR 11,133,126 241,255 Raytheon Co. 426,567 59,775 Information Technology (8.7%) Microsoft Corp. 33,023,083 1,897,506 * Alphabet Inc. Class A 2,015,402 1,591,865 Intel Corp. 42,187,030 1,514,093 Cisco Systems Inc. 30,394,500 955,603 Apple Inc. 8,261,915 876,589 Accenture plc Class A 7,490,790 861,441 Texas Instruments Inc. 4,236,526 294,608 Materials (1.6%) International Paper Co. 11,295,870 547,737 Dow Chemical Co. 7,785,230 417,600 BHP Billiton plc 18,975,800 246,822 Monsanto Co. 1,238,480 131,898 Linde AG 714,605 122,022 Telecommunication Services (1.4%) Verizon Communications Inc. 25,065,650 1,311,685 Utilities (2.5%) NextEra Energy Inc. 8,158,490 986,688 Dominion Resources Inc. 10,605,630 786,513 Exelon Corp. 15,085,814 512,918 Total Common Stocks (Cost $41,820,104) Face Maturity Amount Coupon Date ($000) U.S. Government and Agency Obligations (6.3%) U.S. Government Securities (5.7%) United States Treasury Note/Bond 0.625% 12/31/16 219,245 219,381 United States Treasury Note/Bond 0.875% 1/31/17 42,525 42,591 United States Treasury Note/Bond 0.625% 7/31/17 368,000 367,827 United States Treasury Note/Bond 1.000% 9/15/17 552,580 554,221 United States Treasury Note/Bond 0.750% 10/31/17 83,700 83,726 United States Treasury Note/Bond 0.875% 3/31/18 30,000 30,042 United States Treasury Note/Bond 0.750% 4/30/18 45,000 44,972 United States Treasury Note/Bond 1.000% 5/31/18 220,000 220,722 1 United States Treasury Note/Bond 1.375% 9/30/18 874,350 884,047 United States Treasury Note/Bond 1.750% 9/30/19 950,000 972,563 United States Treasury Note/Bond 1.375% 2/29/20 62,000 62,717 United States Treasury Note/Bond 1.625% 6/30/20 67,210 68,543 United States Treasury Note/Bond 1.250% 3/31/21 52,000 52,146 United States Treasury Note/Bond 2.000% 2/15/25 410,420 425,171 United States Treasury Note/Bond 2.000% 8/15/25 282,680 292,794 United States Treasury Note/Bond 2.250% 11/15/25 6,805 7,194 United States Treasury Note/Bond 1.625% 2/15/26 100,000 100,328 United States Treasury Note/Bond 2.875% 5/15/43 275,732 313,344 United States Treasury Note/Bond 3.375% 5/15/44 149,670 186,363 United States Treasury Note/Bond 2.500% 2/15/45 163,255 172,388 United States Treasury Note/Bond 2.875% 8/15/45 72,665 82,645 United States Treasury Note/Bond 2.500% 2/15/46 91,945 97,145 Conventional Mortgage-Backed Securities (0.4%) 2,3 Fannie Mae Pool 2.500% 9/1/27–12/1/28 7,549 7,826 2,3 Fannie Mae Pool 4.500% 6/1/28–10/1/46 262,034 288,420 2,3 Freddie Mac Gold Pool 3.000% 5/1/22–9/1/22 33 35 2,3 Freddie Mac Gold Pool 4.500% 5/1/29–9/1/46 63,572 70,083 2 Ginnie Mae I Pool 7.000% 11/15/31–11/15/33 3,077 3,571 2 Ginnie Mae I Pool 8.000% 6/15/17 4 4 Nonconventional Mortgage-Backed Securities (0.2%) 2,3 Fannie Mae REMICS 3.500% 4/25/31 9,730 10,400 2,3 Fannie Mae REMICS 4.000% 9/25/29–5/25/31 18,581 20,112 2,3 Freddie Mac REMICS 3.500% 3/15/31 5,760 6,165 2,3 Freddie Mac REMICS 4.000% 12/15/30–4/15/31 108,686 119,241 Total U.S. Government and Agency Obligations (Cost $5,557,831) Asset-Backed/Commercial Mortgage-Backed Securities (1.1%) 4 American Tower Trust I 1.551% 3/15/18 14,885 14,840 4 American Tower Trust I 3.070% 3/15/23 43,000 44,581 2,4,5Apidos CDO 2.179% 4/17/26 50,405 50,518 2,4,5ARES CLO Ltd. 2.199% 4/17/26 49,360 49,452 2,4,5Atlas Senior Loan Fund Ltd. 2.220% 10/15/26 13,245 13,307 2,4,5Atlas Senior Loan Fund V Ltd. 2.183% 7/16/26 12,135 12,174 2,4,5Babson CLO Ltd. 2.186% 7/20/25 5,660 5,671 2 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 1,554 1,552 2,4,5Cent CLO 2.224% 7/27/26 24,430 24,357 2,4,5Cent CLO 20 Ltd. 2.194% 1/25/26 40,000 39,974 2,4,5Cent CLO 22 Ltd. 2.268% 11/7/26 37,150 37,106 2,4,5CIFC Funding Ltd. 2.179% 4/18/25 47,325 47,445 2 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 18,085 19,333 2,4,5Dryden Senior Loan Fund 2.029% 4/18/26 46,650 46,542 2,4 First Investors Auto Owner Trust 2013-2 1.230% 3/15/19 606 606 2,4 Hilton USA Trust 2013-HLT 2.662% 11/5/30 45,820 45,788 2,4,5ING Investment Management Co. 2.179% 4/18/26 46,560 46,648 2,5 LB-UBS Commercial Mortgage Trust 2008-C1 6.287% 4/15/41 25,434 26,651 2,4,5Limerock CLO 2.179% 4/18/26 53,500 53,463 2,4,5Madison Park Funding XII Ltd. 2.138% 1/19/25 31,070 31,086 2,4,5Madison Park Funding XIII Ltd. 2.196% 7/20/26 37,385 37,493 2,4 MMAF Equipment Finance LLC 2013-AA 2.570% 6/9/33 8,570 8,764 2,4,5OZLM VI Ltd. 2.229% 4/17/26 38,280 38,436 2 Santander Drive Auto Receivables Trust 2013-2 2.570% 3/15/19 19,690 19,888 2 Santander Drive Auto Receivables Trust 2014-2 2.330% 11/15/19 12,545 12,647 4 SBA Tower Trust 2.898% 10/15/19 46,310 46,641 2,4,5Seneca Park CLO Ltd. 2.159% 7/17/26 27,340 27,395 2,4,5SFAVE Commercial Mortgage Securities Trust 2015-5AVE 4.144% 1/5/43 27,300 29,471 2,4,5Shackleton CLO Ltd. 2.159% 7/17/26 26,765 26,622 2,4 Springleaf Funding Trust 2.410% 12/15/22 25,835 25,851 2,4 Springleaf Funding Trust 3.160% 11/15/24 53,215 53,639 2,4 Springleaf Funding Trust 2015-B 3.480% 5/15/28 23,420 23,206 2,4 Springleaf Mortgage Loan Trust 2013-1A 2.310% 6/25/58 8,330 8,327 2,4,5Symphony CLO XIV Ltd. 2.153% 7/14/26 46,405 46,536 2,4,5Thacher Park CLO Ltd. 2.166% 10/20/26 19,915 19,925 2 Utility Debt Securitization Authority Series 2013T 3.435% 12/15/25 8,625 9,334 2,4,5Voya CLO 2014-2 Ltd. 2.129% 7/17/26 7,275 7,277 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $1,047,536) Corporate Bonds (22.3%) Finance (8.5%) Banking (6.4%) American Express Centurion Bank 6.000% 9/13/17 20,000 20,977 American Express Co. 1.550% 5/22/18 62,130 62,278 American Express Credit Corp. 2.375% 3/24/17 46,985 47,331 American Express Credit Corp. 2.125% 7/27/18 49,605 50,500 American Express Credit Corp. 2.250% 8/15/19 30,200 30,830 Bank of America Corp. 6.400% 8/28/17 23,000 24,088 Bank of America Corp. 6.000% 9/1/17 69,725 72,723 Bank of America Corp. 5.750% 12/1/17 30,000 31,548 Bank of America Corp. 6.875% 4/25/18 40,000 43,354 Bank of America Corp. 5.625% 7/1/20 4,550 5,135 Bank of America Corp. 5.875% 1/5/21 40,000 46,020 Bank of America Corp. 3.300% 1/11/23 24,005 24,925 Bank of America Corp. 4.100% 7/24/23 6,735 7,301 Bank of America Corp. 4.125% 1/22/24 26,100 28,426 Bank of America Corp. 4.000% 1/22/25 32,900 34,279 Bank of America Corp. 5.875% 2/7/42 9,965 13,060 Bank of America Corp. 5.000% 1/21/44 39,433 47,279 Bank of America Corp. 4.875% 4/1/44 7,110 8,326 Bank of America NA 5.300% 3/15/17 68,000 69,438 Bank of America NA 6.000% 10/15/36 30,000 38,964 Bank of New York Mellon Corp. 2.150% 2/24/20 61,325 62,333 Bank of New York Mellon Corp. 3.000% 2/24/25 27,990 29,357 Bank of Nova Scotia 2.050% 10/30/18 64,150 65,050 Bank of Nova Scotia 2.800% 7/21/21 25,650 26,737 4 Bank of Tokyo-Mitsubishi UFJ Ltd. 1.700% 3/5/18 54,260 54,328 4 Barclays Bank plc 6.050% 12/4/17 47,500 49,818 Barclays Bank plc 5.140% 10/14/20 11,905 12,855 BB&T Corp. 4.900% 6/30/17 8,045 8,266 BB&T Corp. 5.250% 11/1/19 8,000 8,823 Bear Stearns Cos. LLC 6.400% 10/2/17 8,765 9,232 Bear Stearns Cos. LLC 7.250% 2/1/18 16,385 17,681 BNP Paribas SA 2.400% 12/12/18 53,700 54,550 BNP Paribas SA 3.250% 3/3/23 12,270 12,848 BPCE SA 2.500% 12/10/18 18,325 18,692 BPCE SA 2.500% 7/15/19 53,100 54,292 BPCE SA 4.000% 4/15/24 30,615 33,489 4 BPCE SA 5.150% 7/21/24 43,790 46,463 Capital One Bank USA NA 2.150% 11/21/18 45,055 45,465 Capital One Financial Corp. 5.250% 2/21/17 3,580 3,638 Capital One Financial Corp. 4.750% 7/15/21 18,835 20,990 Capital One Financial Corp. 3.750% 4/24/24 55,460 58,900 Capital One Financial Corp. 3.200% 2/5/25 33,400 33,943 Capital One Financial Corp. 4.200% 10/29/25 11,740 12,256 Citigroup Inc. 1.750% 5/1/18 25,000 25,037 Citigroup Inc. 2.500% 9/26/18 18,000 18,301 Citigroup Inc. 2.550% 4/8/19 55,000 56,092 Citigroup Inc. 2.500% 7/29/19 37,530 38,202 Citigroup Inc. 2.400% 2/18/20 65,200 66,064 Citigroup Inc. 4.500% 1/14/22 33,920 37,389 Citigroup Inc. 6.625% 6/15/32 45,000 56,115 Citigroup Inc. 8.125% 7/15/39 4,638 7,313 Citigroup Inc. 5.875% 1/30/42 1,290 1,661 Citigroup Inc. 4.950% 11/7/43 16,000 18,647 Citigroup Inc. 5.300% 5/6/44 23,950 27,247 Compass Bank 2.750% 9/29/19 15,105 15,038 Cooperatieve Rabobank UA 2.250% 1/14/19 55,610 56,543 4 Credit Agricole SA 2.500% 4/15/19 57,830 58,972 Credit Suisse 2.300% 5/28/19 109,260 110,789 Credit Suisse AG 1.750% 1/29/18 32,250 32,286 Credit Suisse AG 3.000% 10/29/21 18,325 18,881 Credit Suisse AG 3.625% 9/9/24 4,885 5,119 Credit Suisse Group Funding Guernsey Ltd. 3.800% 9/15/22 55,260 56,689 Credit Suisse Group Funding Guernsey Ltd. 3.750% 3/26/25 67,850 68,195 Deutsche Bank AG 2.500% 2/13/19 26,300 26,329 Fifth Third Bank 2.875% 10/1/21 10,345 10,799 Goldman Sachs Group Inc. 5.950% 1/18/18 44,000 46,627 Goldman Sachs Group Inc. 2.375% 1/22/18 22,200 22,474 Goldman Sachs Group Inc. 5.375% 3/15/20 30,790 34,187 Goldman Sachs Group Inc. 2.600% 4/23/20 25,750 26,242 Goldman Sachs Group Inc. 6.000% 6/15/20 11,090 12,634 Goldman Sachs Group Inc. 5.250% 7/27/21 56,720 64,389 Goldman Sachs Group Inc. 5.750% 1/24/22 40,725 47,217 Goldman Sachs Group Inc. 3.625% 1/22/23 35,320 37,434 Goldman Sachs Group Inc. 3.500% 1/23/25 17,545 18,217 Goldman Sachs Group Inc. 6.450% 5/1/36 50,000 61,944 Goldman Sachs Group Inc. 6.750% 10/1/37 43,995 56,450 Goldman Sachs Group Inc. 6.250% 2/1/41 35,320 46,623 Goldman Sachs Group Inc. 4.800% 7/8/44 30,675 34,989 Goldman Sachs Group Inc. 4.750% 10/21/45 12,715 14,510 4 HSBC Bank plc 4.750% 1/19/21 62,040 68,469 HSBC Holdings plc 3.400% 3/8/21 33,270 34,688 HSBC Holdings plc 4.000% 3/30/22 72,455 77,423 HSBC Holdings plc 3.600% 5/25/23 60,200 62,307 HSBC Holdings plc 6.500% 5/2/36 25,000 32,041 HSBC Holdings plc 6.100% 1/14/42 40,665 55,369 HSBC Holdings plc 5.250% 3/14/44 13,210 15,031 HSBC USA Inc. 1.625% 1/16/18 39,500 39,509 HSBC USA Inc. 2.625% 9/24/18 20,000 20,279 HSBC USA Inc. 2.350% 3/5/20 71,330 71,735 HSBC USA Inc. 3.500% 6/23/24 40,000 41,634 Huntington National Bank 2.200% 4/1/19 22,280 22,496 Huntington National Bank 2.400% 4/1/20 44,990 45,544 4 ING Bank NV 3.750% 3/7/17 23,000 23,285 4 ING Bank NV 1.800% 3/16/18 36,610 36,706 JPMorgan Chase & Co. 6.000% 1/15/18 57,000 60,476 JPMorgan Chase & Co. 6.300% 4/23/19 10,340 11,561 JPMorgan Chase & Co. 4.950% 3/25/20 55,000 60,675 JPMorgan Chase & Co. 4.350% 8/15/21 41,386 45,530 JPMorgan Chase & Co. 4.500% 1/24/22 44,780 49,501 JPMorgan Chase & Co. 3.250% 9/23/22 18,645 19,574 JPMorgan Chase & Co. 3.375% 5/1/23 27,610 28,482 JPMorgan Chase & Co. 3.875% 2/1/24 39,000 42,219 JPMorgan Chase & Co. 3.900% 7/15/25 13,870 15,003 JPMorgan Chase & Co. 4.125% 12/15/26 29,835 31,910 JPMorgan Chase & Co. 4.250% 10/1/27 13,420 14,555 JPMorgan Chase & Co. 5.600% 7/15/41 96,000 123,607 JPMorgan Chase & Co. 5.400% 1/6/42 18,035 22,766 JPMorgan Chase & Co. 5.625% 8/16/43 16,100 20,017 JPMorgan Chase & Co. 4.950% 6/1/45 15,000 17,192 4 Macquarie Bank Ltd. 2.400% 1/21/20 12,610 12,734 Manufacturers & Traders Trust Co. 2.100% 2/6/20 17,870 18,052 Manufacturers & Traders Trust Co. 2.900% 2/6/25 24,685 25,373 Morgan Stanley 5.450% 1/9/17 70,000 71,040 Morgan Stanley 1.875% 1/5/18 9,470 9,518 Morgan Stanley 2.125% 4/25/18 52,125 52,634 Morgan Stanley 2.500% 1/24/19 100,000 101,926 Morgan Stanley 5.625% 9/23/19 24,355 27,065 Morgan Stanley 5.750% 1/25/21 79,825 91,464 Morgan Stanley 2.500% 4/21/21 21,815 22,043 Morgan Stanley 3.875% 4/29/24 97,010 104,211 Morgan Stanley 3.700% 10/23/24 29,050 30,787 Morgan Stanley 4.000% 7/23/25 29,455 31,807 Morgan Stanley 3.125% 7/27/26 11,435 11,498 Morgan Stanley 6.250% 8/9/26 20,000 25,093 Morgan Stanley 4.300% 1/27/45 18,360 19,841 National City Corp. 6.875% 5/15/19 13,950 15,734 4 Nationwide Building Society 2.350% 1/21/20 28,075 28,300 Northern Trust Corp. 3.450% 11/4/20 9,000 9,589 PNC Bank NA 4.875% 9/21/17 50,000 51,670 PNC Bank NA 3.300% 10/30/24 18,195 19,317 PNC Bank NA 4.200% 11/1/25 16,650 18,649 PNC Financial Services Group Inc. 3.900% 4/29/24 41,565 44,781 Santander Bank NA 2.000% 1/12/18 25,901 25,906 Santander Holdings USA Inc. 2.700% 5/24/19 30,200 30,498 Santander Holdings USA Inc. 2.650% 4/17/20 23,185 23,299 Santander Issuances SAU 5.179% 11/19/25 29,800 30,877 4 Skandinaviska Enskilda Banken AB 2.450% 5/27/20 61,300 62,448 State Street Corp. 5.375% 4/30/17 51,315 52,756 SunTrust Bank 3.300% 5/15/26 12,895 13,251 Svenska Handelsbanken AB 2.875% 4/4/17 40,000 40,400 Synchrony Financial 2.600% 1/15/19 20,920 21,149 Synchrony Financial 3.000% 8/15/19 10,990 11,235 Synchrony Financial 2.700% 2/3/20 15,605 15,686 UBS AG 1.800% 3/26/18 34,055 34,197 4 UBS Group Funding Jersey Ltd. 2.950% 9/24/20 44,570 45,621 4 UBS Group Funding Jersey Ltd. 3.000% 4/15/21 5,130 5,251 US Bancorp 3.700% 1/30/24 52,500 57,662 Wells Fargo & Co. 5.625% 12/11/17 31,150 32,830 Wells Fargo & Co. 2.150% 1/15/19 91,150 92,640 Wells Fargo & Co. 2.150% 1/30/20 46,155 46,868 Wells Fargo & Co. 3.000% 1/22/21 26,735 27,884 Wells Fargo & Co. 3.500% 3/8/22 64,245 68,552 Wells Fargo & Co. 3.450% 2/13/23 61,885 64,759 Wells Fargo & Co. 4.480% 1/16/24 46,156 50,765 Wells Fargo & Co. 3.550% 9/29/25 32,170 34,328 Wells Fargo & Co. 3.000% 4/22/26 39,405 40,401 Wells Fargo & Co. 5.606% 1/15/44 68,281 85,210 Wells Fargo & Co. 4.650% 11/4/44 10,315 11,255 Wells Fargo & Co. 4.900% 11/17/45 19,160 21,893 Wells Fargo & Co. 4.400% 6/14/46 38,300 40,596 Brokerage (0.0%) Ameriprise Financial Inc. 5.300% 3/15/20 11,590 12,898 Finance Companies (0.4%) GE Capital International Funding Co. 2.342% 11/15/20 75,437 77,634 GE Capital International Funding Co. 3.373% 11/15/25 111,589 121,843 GE Capital International Funding Co. 4.418% 11/15/35 159,635 182,721 Insurance (1.5%) ACE Capital Trust II 9.700% 4/1/30 20,000 30,325 Aetna Inc. 3.950% 9/1/20 5,230 5,606 Aetna Inc. 2.800% 6/15/23 20,765 21,222 Aetna Inc. 3.200% 6/15/26 45,385 46,225 Aetna Inc. 4.250% 6/15/36 28,755 29,983 2 Allstate Corp. 6.125% 5/15/67 30,000 28,650 Anthem Inc. 2.300% 7/15/18 15,110 15,323 Anthem Inc. 3.700% 8/15/21 10,000 10,699 Anthem Inc. 3.125% 5/15/22 53,740 55,799 Anthem Inc. 3.300% 1/15/23 42,468 44,427 Anthem Inc. 4.650% 8/15/44 5,695 6,348 Chubb Corp. 6.000% 5/11/37 50,000 68,766 Chubb INA Holdings Inc. 5.800% 3/15/18 40,360 43,127 Chubb INA Holdings Inc. 2.300% 11/3/20 6,330 6,510 Chubb INA Holdings Inc. 3.350% 5/15/24 22,345 23,892 Chubb INA Holdings Inc. 4.350% 11/3/45 29,835 35,194 Cigna Corp. 3.250% 4/15/25 52,030 53,809 CNA Financial Corp. 3.950% 5/15/24 5,410 5,692 4 Farmers Exchange Capital 7.050% 7/15/28 25,000 30,091 4 Five Corners Funding Trust 4.419% 11/15/23 5,935 6,408 4 Jackson National Life Insurance Co. 8.150% 3/15/27 18,890 25,338 4 Liberty Mutual Group Inc. 4.250% 6/15/23 14,330 15,530 4 Liberty Mutual Insurance Co. 7.875% 10/15/26 31,210 39,223 4 MassMutual Global Funding II 2.100% 8/2/18 46,890 47,614 4 MassMutual Global Funding II 2.350% 4/9/19 28,000 28,587 MetLife Inc. 1.903% 12/15/17 9,010 9,078 MetLife Inc. 3.600% 4/10/24 35,035 37,112 MetLife Inc. 4.125% 8/13/42 5,565 5,634 MetLife Inc. 4.875% 11/13/43 20,820 23,424 4 Metropolitan Life Global Funding I 1.500% 1/10/18 50,360 50,562 4 Metropolitan Life Global Funding I 1.875% 6/22/18 12,690 12,806 4 New York Life Global Funding 1.650% 5/15/17 44,000 44,240 4 New York Life Insurance Co. 5.875% 5/15/33 55,395 68,824 Prudential Financial Inc. 2.300% 8/15/18 24,545 24,901 Prudential Financial Inc. 4.500% 11/15/20 34,365 37,787 4 QBE Insurance Group Ltd. 2.400% 5/1/18 9,160 9,226 4 Teachers Insurance & Annuity Assn. of America 4.900% 9/15/44 14,830 16,939 Torchmark Corp. 7.875% 5/15/23 45,000 55,862 Travelers Cos. Inc. 5.800% 5/15/18 32,500 34,917 UnitedHealth Group Inc. 6.000% 6/15/17 9,500 9,851 UnitedHealth Group Inc. 6.000% 2/15/18 26,300 28,072 UnitedHealth Group Inc. 3.875% 10/15/20 27,960 30,235 UnitedHealth Group Inc. 2.875% 3/15/22 4,696 4,912 UnitedHealth Group Inc. 2.875% 3/15/23 16,000 16,703 UnitedHealth Group Inc. 3.100% 3/15/26 15,350 16,180 UnitedHealth Group Inc. 4.625% 7/15/35 32,330 38,374 UnitedHealth Group Inc. 4.250% 3/15/43 67,400 76,255 UnitedHealth Group Inc. 4.750% 7/15/45 30,995 38,407 Other Finance (0.0%) 4 LeasePlan Corp. NV 2.875% 1/22/19 24,670 24,835 Real Estate Investment Trusts (0.2%) AvalonBay Communities Inc. 3.625% 10/1/20 20,780 22,088 Duke Realty LP 6.500% 1/15/18 8,160 8,692 Realty Income Corp. 6.750% 8/15/19 21,075 23,991 Realty Income Corp. 4.650% 8/1/23 25,010 27,696 4 WEA Finance LLC / Westfield UK & Europe Finance plc 1.750% 9/15/17 14,730 14,750 4 WEA Finance LLC / Westfield UK & Europe Finance plc 2.700% 9/17/19 22,360 22,903 Industrial (11.6%) Basic Industry (0.1%) BHP Billiton Finance USA Ltd. 3.850% 9/30/23 24,045 26,196 CF Industries Inc. 5.375% 3/15/44 36,165 35,370 LyondellBasell Industries NV 4.625% 2/26/55 24,730 24,740 Monsanto Co. 4.700% 7/15/64 8,775 8,450 Rio Tinto Finance USA plc 3.500% 3/22/22 10,080 10,703 2 Rohm and Haas Holdings Ltd. 9.800% 4/15/20 3,000 3,364 Capital Goods (1.0%) 3M Co. 6.375% 2/15/28 24,990 34,483 4 BAE Systems Holdings Inc. 2.850% 12/15/20 6,060 6,181 4 BAE Systems Holdings Inc. 3.850% 12/15/25 11,010 11,762 Boeing Co. 8.625% 11/15/31 9,460 15,089 Caterpillar Financial Services Corp. 2.625% 3/1/23 53,000 54,097 Caterpillar Inc. 3.900% 5/27/21 46,914 51,566 Caterpillar Inc. 2.600% 6/26/22 11,345 11,763 Caterpillar Inc. 3.400% 5/15/24 14,200 15,337 Caterpillar Inc. 3.803% 8/15/42 13,960 14,601 Deere & Co. 7.125% 3/3/31 17,500 25,035 General Dynamics Corp. 3.875% 7/15/21 14,925 16,406 General Electric Capital Corp. 4.625% 1/7/21 22,598 25,480 General Electric Capital Corp. 5.300% 2/11/21 8,833 10,168 General Electric Capital Corp. 3.150% 9/7/22 34,079 36,384 General Electric Capital Corp. 3.100% 1/9/23 8,635 9,246 General Electric Capital Corp. 6.750% 3/15/32 3,986 5,703 General Electric Capital Corp. 6.150% 8/7/37 17,093 23,876 General Electric Capital Corp. 5.875% 1/14/38 19,160 26,116 General Electric Capital Corp. 6.875% 1/10/39 7,834 11,994 General Electric Co. 2.700% 10/9/22 9,965 10,389 General Electric Co. 4.125% 10/9/42 8,735 9,855 General Electric Co. 4.500% 3/11/44 43,750 51,772 Honeywell International Inc. 4.250% 3/1/21 40,681 45,412 Illinois Tool Works Inc. 3.500% 3/1/24 52,955 57,989 John Deere Capital Corp. 2.250% 4/17/19 28,125 28,793 John Deere Capital Corp. 1.700% 1/15/20 21,935 22,107 Lockheed Martin Corp. 2.900% 3/1/25 10,450 10,857 Lockheed Martin Corp. 4.500% 5/15/36 8,015 9,347 Lockheed Martin Corp. 4.700% 5/15/46 19,870 23,790 Parker-Hannifin Corp. 4.450% 11/21/44 17,735 21,345 4 Siemens Financieringsmaatschappij NV 2.900% 5/27/22 30,800 32,424 4 Siemens Financieringsmaatschappij NV 4.400% 5/27/45 34,365 41,325 United Technologies Corp. 3.100% 6/1/22 7,010 7,498 United Technologies Corp. 7.500% 9/15/29 19,230 28,424 United Technologies Corp. 6.050% 6/1/36 20,325 27,767 United Technologies Corp. 6.125% 7/15/38 37,300 51,737 Communication (1.9%) 21st Century Fox America Inc. 3.000% 9/15/22 11,891 12,394 America Movil SAB de CV 3.125% 7/16/22 84,600 87,999 America Movil SAB de CV 6.125% 3/30/40 20,430 25,838 American Tower Corp. 3.450% 9/15/21 30,665 32,216 AT&T Inc. 1.400% 12/1/17 18,715 18,734 AT&T Inc. 5.600% 5/15/18 44,000 47,120 AT&T Inc. 2.300% 3/11/19 16,760 17,093 AT&T Inc. 5.200% 3/15/20 10,120 11,262 AT&T Inc. 4.600% 2/15/21 5,000 5,497 AT&T Inc. 4.450% 5/15/21 10,000 10,976 AT&T Inc. 6.450% 6/15/34 33,115 41,370 AT&T Inc. 4.750% 5/15/46 24,850 26,535 CBS Corp. 4.300% 2/15/21 27,830 30,369 Comcast Corp. 3.600% 3/1/24 22,230 24,399 Comcast Corp. 4.250% 1/15/33 42,890 48,116 Comcast Corp. 4.200% 8/15/34 23,435 26,168 Comcast Corp. 5.650% 6/15/35 4,725 6,144 Comcast Corp. 4.400% 8/15/35 26,835 30,758 Comcast Corp. 6.500% 11/15/35 4,720 6,636 Comcast Corp. 6.400% 5/15/38 4,320 6,064 Comcast Corp. 4.650% 7/15/42 47,970 56,030 Comcast Corp. 4.500% 1/15/43 22,000 25,306 Comcast Corp. 4.750% 3/1/44 22,875 27,302 Comcast Corp. 4.600% 8/15/45 32,640 38,274 4 Cox Communications Inc. 4.800% 2/1/35 30,000 28,755 4 Deutsche Telekom International Finance BV 4.875% 3/6/42 17,715 21,057 Discovery Communications LLC 5.625% 8/15/19 10,635 11,660 Discovery Communications LLC 5.050% 6/1/20 8,365 9,195 Grupo Televisa SAB 6.625% 1/15/40 25,090 30,738 Grupo Televisa SAB 5.000% 5/13/45 6,100 6,344 Grupo Televisa SAB 6.125% 1/31/46 12,550 15,079 4 GTP Acquisition Partners I LLC 2.350% 6/15/20 22,530 22,497 4 NBCUniversal Enterprise Inc. 1.974% 4/15/19 100,115 101,809 NBCUniversal Media LLC 4.375% 4/1/21 23,900 26,726 NBCUniversal Media LLC 2.875% 1/15/23 9,760 10,226 Orange SA 4.125% 9/14/21 60,990 66,951 Orange SA 9.000% 3/1/31 20,280 32,518 4 SBA Tower Trust 2.933% 12/15/17 33,310 33,426 4 Sky plc 2.625% 9/16/19 38,021 38,591 4 Sky plc 3.750% 9/16/24 45,046 47,804 Time Warner Cable Inc. 5.850% 5/1/17 34,980 36,000 Time Warner Cable Inc. 8.750% 2/14/19 1,120 1,300 Time Warner Cable Inc. 8.250% 4/1/19 14,433 16,653 Time Warner Cos. Inc. 7.570% 2/1/24 20,000 25,980 Time Warner Cos. Inc. 6.950% 1/15/28 20,000 26,244 Time Warner Entertainment Co. LP 8.375% 3/15/23 3,925 5,113 Time Warner Inc. 4.875% 3/15/20 14,000 15,486 Time Warner Inc. 4.750% 3/29/21 8,000 8,975 Verizon Communications Inc. 4.500% 9/15/20 95,525 105,237 Verizon Communications Inc. 3.500% 11/1/21 5,495 5,909 Verizon Communications Inc. 6.400% 9/15/33 79,665 104,141 Verizon Communications Inc. 5.850% 9/15/35 49,525 61,336 Verizon Communications Inc. 6.900% 4/15/38 9,710 13,153 Verizon Communications Inc. 4.750% 11/1/41 11,880 12,866 Verizon Communications Inc. 6.550% 9/15/43 8,620 11,683 Verizon Communications Inc. 4.862% 8/21/46 65,487 72,463 Viacom Inc. 6.125% 10/5/17 7,500 7,867 Walt Disney Co. 4.125% 6/1/44 23,115 26,510 Consumer Cyclical (1.6%) Alibaba Group Holding Ltd. 2.500% 11/28/19 12,965 13,194 Alibaba Group Holding Ltd. 3.125% 11/28/21 2,515 2,602 Amazon.com Inc. 2.500% 11/29/22 34,760 35,863 Amazon.com Inc. 4.800% 12/5/34 37,370 44,771 Amazon.com Inc. 4.950% 12/5/44 22,605 28,307 4 American Honda Finance Corp. 1.500% 9/11/17 13,510 13,567 4 American Honda Finance Corp. 1.600% 2/16/18 30,845 31,040 American Honda Finance Corp. 2.125% 10/10/18 45,655 46,547 AutoZone Inc. 3.700% 4/15/22 46,136 49,300 AutoZone Inc. 3.125% 7/15/23 33,000 34,144 4 BMW US Capital LLC 2.000% 4/11/21 21,300 21,552 4 BMW US Capital LLC 2.800% 4/11/26 10,250 10,592 CVS Health Corp. 2.750% 12/1/22 40,255 41,595 CVS Health Corp. 4.875% 7/20/35 21,900 26,096 CVS Health Corp. 5.125% 7/20/45 51,085 63,707 4 Daimler Finance North America LLC 2.375% 8/1/18 35,000 35,567 4 Daimler Finance North America LLC 2.250% 7/31/19 73,100 74,246 4 Daimler Finance North America LLC 2.450% 5/18/20 2,740 2,810 4 Daimler Finance North America LLC 3.875% 9/15/21 3,961 4,316 Daimler Finance North America LLC 8.500% 1/18/31 33,000 54,746 Ford Motor Credit Co. LLC 2.375% 3/12/19 45,000 45,598 Ford Motor Credit Co. LLC 3.157% 8/4/20 37,845 39,065 Home Depot Inc. 2.250% 9/10/18 39,555 40,461 Home Depot Inc. 2.700% 4/1/23 31,170 32,487 Home Depot Inc. 4.400% 3/15/45 28,655 33,971 Lowe's Cos. Inc. 6.875% 2/15/28 5,790 7,889 Lowe's Cos. Inc. 6.500% 3/15/29 39,900 53,843 Lowe's Cos. Inc. 5.500% 10/15/35 20,000 25,698 Lowe's Cos. Inc. 6.650% 9/15/37 25,905 37,480 McDonald's Corp. 2.625% 1/15/22 7,805 8,037 McDonald's Corp. 3.250% 6/10/24 5,460 5,891 4 Nissan Motor Acceptance Corp. 1.950% 9/12/17 44,895 45,135 4 Nissan Motor Acceptance Corp. 1.800% 3/15/18 46,400 46,639 4 Nissan Motor Acceptance Corp. 2.650% 9/26/18 24,990 25,489 PACCAR Financial Corp. 1.600% 3/15/17 29,561 29,670 Toyota Motor Credit Corp. 1.750% 5/22/17 47,000 47,213 Toyota Motor Credit Corp. 1.250% 10/5/17 35,945 35,977 4 Volkswagen Group of America Finance LLC 2.450% 11/20/19 16,935 17,185 Wal-Mart Stores Inc. 3.250% 10/25/20 25,754 27,741 Wal-Mart Stores Inc. 4.250% 4/15/21 29,000 32,584 Wal-Mart Stores Inc. 2.550% 4/11/23 38,325 39,911 Wal-Mart Stores Inc. 5.625% 4/15/41 112,595 153,873 Wal-Mart Stores Inc. 4.300% 4/22/44 20,480 24,459 Consumer Noncyclical (3.9%) Actavis Funding SCS 3.000% 3/12/20 37,430 38,483 Actavis Funding SCS 3.450% 3/15/22 37,195 38,949 Actavis Funding SCS 3.800% 3/15/25 4,860 5,121 Actavis Funding SCS 4.550% 3/15/35 9,405 10,049 Actavis Funding SCS 4.850% 6/15/44 18,000 20,068 Altria Group Inc. 4.750% 5/5/21 23,376 26,541 Altria Group Inc. 2.850% 8/9/22 18,810 19,703 Altria Group Inc. 4.500% 5/2/43 10,705 12,344 AmerisourceBergen Corp. 3.500% 11/15/21 12,320 13,173 Amgen Inc. 3.875% 11/15/21 13,315 14,481 Amgen Inc. 5.150% 11/15/41 36,380 42,272 Anheuser-Busch Cos. LLC 6.500% 1/1/28 19,550 25,483 Anheuser-Busch InBev Finance Inc. 3.300% 2/1/23 75,400 78,993 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 68,045 72,622 Anheuser-Busch InBev Finance Inc. 4.700% 2/1/36 156,200 180,723 Anheuser-Busch InBev Finance Inc. 4.900% 2/1/46 99,460 119,903 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 117,831 119,918 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 19,610 19,965 2 Ascension Health 4.847% 11/15/53 44,750 57,166 AstraZeneca plc 1.950% 9/18/19 12,065 12,250 AstraZeneca plc 2.375% 11/16/20 44,480 45,643 AstraZeneca plc 6.450% 9/15/37 23,385 32,872 AstraZeneca plc 4.375% 11/16/45 30,240 34,257 2,4,5Avery Point IV CLO Ltd. 2.234% 4/25/26 46,220 46,385 4 BAT International Finance plc 2.750% 6/15/20 21,250 21,931 4 BAT International Finance plc 3.250% 6/7/22 58,280 61,819 4 BAT International Finance plc 3.500% 6/15/22 8,980 9,638 4 Bayer US Finance LLC 2.375% 10/8/19 7,510 7,623 4 Bayer US Finance LLC 3.000% 10/8/21 46,850 48,827 4 Bayer US Finance LLC 3.375% 10/8/24 11,700 12,072 Biogen Inc. 2.900% 9/15/20 21,115 21,983 Bristol-Myers Squibb Co. 3.250% 11/1/23 40,790 44,570 Cardinal Health Inc. 2.400% 11/15/19 27,350 27,923 Cardinal Health Inc. 3.200% 3/15/23 13,035 13,693 Cardinal Health Inc. 3.500% 11/15/24 24,705 26,392 Cardinal Health Inc. 4.500% 11/15/44 28,805 31,789 4 Cargill Inc. 6.000% 11/27/17 25,000 26,468 4 Cargill Inc. 4.307% 5/14/21 60,532 66,477 4 Cargill Inc. 6.875% 5/1/28 19,355 25,430 4 Cargill Inc. 4.760% 11/23/45 35,615 42,383 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 2,140 2,141 Catholic Health Initiatives Colorado GO 2.600% 8/1/18 9,745 9,904 2 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 27,980 27,762 Celgene Corp. 2.250% 5/15/19 6,565 6,663 Celgene Corp. 3.550% 8/15/22 18,400 19,601 Coca-Cola Co. 3.300% 9/1/21 10,075 10,864 Coca-Cola Enterprises Inc. 3.500% 9/15/20 9,900 10,438 Coca-Cola Enterprises Inc. 4.500% 9/1/21 8,430 9,343 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 30,936 31,487 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 34,200 36,890 Colgate-Palmolive Co. 7.600% 5/19/25 13,920 19,681 Diageo Capital plc 2.625% 4/29/23 48,310 49,806 Diageo Investment Corp. 2.875% 5/11/22 26,991 28,229 Dignity Health California GO 2.637% 11/1/19 5,595 5,731 Dignity Health California GO 3.812% 11/1/24 11,415 12,269 Eli Lilly & Co. 3.700% 3/1/45 24,450 26,526 4 EMD Finance LLC 2.950% 3/19/22 23,660 24,219 4 EMD Finance LLC 3.250% 3/19/25 47,000 48,415 4 Forest Laboratories Inc. 4.875% 2/15/21 9,000 9,990 5 General Mills Inc. 6.390% 2/5/23 50,000 59,503 Gilead Sciences Inc. 2.550% 9/1/20 26,330 27,317 Gilead Sciences Inc. 3.700% 4/1/24 26,895 29,185 Gilead Sciences Inc. 3.500% 2/1/25 22,335 23,826 Gilead Sciences Inc. 4.500% 2/1/45 27,480 30,695 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 31,740 33,268 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 45,000 57,137 GlaxoSmithKline Capital plc 2.850% 5/8/22 28,930 30,464 4 Imperial Tobacco Finance plc 3.750% 7/21/22 20,495 21,688 4 Japan Tobacco Inc. 2.100% 7/23/18 22,200 22,437 Kaiser Foundation Hospitals 3.500% 4/1/22 20,786 22,211 Kaiser Foundation Hospitals 4.875% 4/1/42 14,250 17,733 Kraft Heinz Foods Co. 5.000% 7/15/35 8,940 10,559 Kraft Heinz Foods Co. 4.375% 6/1/46 16,070 17,372 McKesson Corp. 2.700% 12/15/22 7,710 7,828 McKesson Corp. 2.850% 3/15/23 7,620 7,807 Medtronic Inc. 1.375% 4/1/18 13,520 13,566 Medtronic Inc. 2.500% 3/15/20 34,350 35,566 Medtronic Inc. 3.150% 3/15/22 57,630 61,279 Medtronic Inc. 3.625% 3/15/24 10,350 11,315 Medtronic Inc. 3.500% 3/15/25 76,150 82,390 Medtronic Inc. 4.375% 3/15/35 9,889 11,322 Memorial Sloan-Kettering Cancer Center 4.200% 7/1/55 15,150 17,281 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 11,055 12,432 Merck & Co. Inc. 2.350% 2/10/22 30,760 31,702 Merck & Co. Inc. 2.800% 5/18/23 54,775 57,685 Merck & Co. Inc. 2.750% 2/10/25 47,090 49,146 Merck & Co. Inc. 6.550% 9/15/37 10,000 14,322 Merck & Co. Inc. 4.150% 5/18/43 22,090 25,314 Molson Coors Brewing Co. 3.500% 5/1/22 16,525 17,610 Molson Coors Brewing Co. 5.000% 5/1/42 6,465 7,575 New York & Presbyterian Hospital 4.024% 8/1/45 28,410 31,761 Novartis Capital Corp. 3.400% 5/6/24 16,695 18,286 Novartis Capital Corp. 4.400% 5/6/44 25,896 30,949 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 1,950 2,062 PepsiCo Inc. 2.750% 3/1/23 29,800 31,339 PepsiCo Inc. 4.000% 3/5/42 51,391 57,359 Pfizer Inc. 3.000% 6/15/23 47,025 50,298 Philip Morris International Inc. 4.500% 3/26/20 8,250 9,081 Philip Morris International Inc. 4.125% 5/17/21 43,025 47,682 Philip Morris International Inc. 2.500% 8/22/22 21,645 22,243 Philip Morris International Inc. 2.625% 3/6/23 46,850 48,251 Philip Morris International Inc. 4.875% 11/15/43 6,185 7,531 2 Procter & Gamble - Esop 9.360% 1/1/21 27,935 32,995 4 Roche Holdings Inc. 2.875% 9/29/21 33,000 34,765 4 SABMiller Holdings Inc. 3.750% 1/15/22 2,390 2,592 4 SABMiller Holdings Inc. 4.950% 1/15/42 4,100 4,817 Sanofi 4.000% 3/29/21 44,090 48,922 4 Sigma Alimentos SA de CV 4.125% 5/2/26 19,205 20,036 Teva Pharmaceutical Finance Netherlands III BV 2.800% 7/21/23 37,215 37,387 Teva Pharmaceutical Finance Netherlands III BV 3.150% 10/1/26 9,045 9,122 Teva Pharmaceutical Finance Netherlands III BV 4.100% 10/1/46 8,720 8,891 The Kroger Co. 3.850% 8/1/23 10,770 11,772 The Kroger Co. 4.000% 2/1/24 22,290 24,600 The Pepsi Bottling Group Inc. 7.000% 3/1/29 10,000 14,374 Unilever Capital Corp. 4.250% 2/10/21 95,235 106,098 Wyeth LLC 5.950% 4/1/37 25,000 33,700 Zeneca Wilmington Inc. 7.000% 11/15/23 29,000 37,275 Energy (1.8%) 4 BG Energy Capital plc 4.000% 10/15/21 5,000 5,466 BP Capital Markets plc 1.846% 5/5/17 25,000 25,105 BP Capital Markets plc 4.750% 3/10/19 27,215 29,392 BP Capital Markets plc 2.315% 2/13/20 5,855 5,977 BP Capital Markets plc 4.500% 10/1/20 16,000 17,648 BP Capital Markets plc 3.062% 3/17/22 43,130 45,261 BP Capital Markets plc 3.245% 5/6/22 35,000 37,014 BP Capital Markets plc 2.500% 11/6/22 22,000 22,302 BP Capital Markets plc 3.994% 9/26/23 16,185 17,718 BP Capital Markets plc 3.814% 2/10/24 38,938 42,304 BP Capital Markets plc 3.506% 3/17/25 50,285 53,710 Chevron Corp. 3.191% 6/24/23 49,470 52,873 ConocoPhillips 5.200% 5/15/18 80,000 84,917 ConocoPhillips 5.750% 2/1/19 7,510 8,213 ConocoPhillips 6.000% 1/15/20 3,680 4,161 ConocoPhillips Co. 2.875% 11/15/21 26,575 27,218 ConocoPhillips Co. 3.350% 11/15/24 8,470 8,715 ConocoPhillips Co. 3.350% 5/15/25 9,440 9,669 ConocoPhillips Co. 4.950% 3/15/26 4,385 4,972 ConocoPhillips Co. 4.300% 11/15/44 60,450 62,137 Devon Energy Corp. 3.250% 5/15/22 18,600 18,450 Devon Energy Corp. 5.600% 7/15/41 10,015 9,999 Devon Energy Corp. 5.000% 6/15/45 13,895 13,359 Dominion Gas Holdings LLC 3.550% 11/1/23 21,445 22,623 EOG Resources Inc. 5.625% 6/1/19 23,100 25,304 Exxon Mobil Corp. 2.222% 3/1/21 14,165 14,529 Exxon Mobil Corp. 2.726% 3/1/23 11,910 12,417 Exxon Mobil Corp. 3.043% 3/1/26 8,115 8,612 Exxon Mobil Corp. 4.114% 3/1/46 12,060 13,824 Halliburton Co. 3.500% 8/1/23 78,795 81,582 Noble Energy Inc. 4.150% 12/15/21 15,961 16,941 Occidental Petroleum Corp. 4.100% 2/1/21 39,240 42,789 Occidental Petroleum Corp. 2.700% 2/15/23 10,750 10,948 Occidental Petroleum Corp. 3.400% 4/15/26 28,910 30,562 Occidental Petroleum Corp. 4.400% 4/15/46 22,650 25,176 Phillips 66 4.875% 11/15/44 10,800 12,130 Plains All American Pipeline LP / PAA Finance Corp. 3.850% 10/15/23 55,000 54,728 4 Schlumberger Holdings Corp. 3.000% 12/21/20 30,755 32,000 4 Schlumberger Investment SA 2.400% 8/1/22 23,925 24,344 Schlumberger Investment SA 3.650% 12/1/23 44,520 48,411 Shell International Finance BV 4.375% 3/25/20 28,875 31,541 Shell International Finance BV 3.250% 5/11/25 11,051 11,667 Shell International Finance BV 4.125% 5/11/35 46,100 50,272 Shell International Finance BV 5.500% 3/25/40 12,990 16,167 Shell International Finance BV 4.375% 5/11/45 96,700 106,667 Suncor Energy Inc. 3.600% 12/1/24 1,970 2,081 Suncor Energy Inc. 5.950% 12/1/34 20,700 24,948 Sunoco Logistics Partners Operations LP 4.400% 4/1/21 30,900 32,957 Total Capital International SA 1.550% 6/28/17 44,415 44,581 Total Capital International SA 2.700% 1/25/23 36,510 37,658 Total Capital International SA 3.750% 4/10/24 41,500 45,579 Total Capital SA 2.125% 8/10/18 42,000 42,774 TransCanada PipeLines Ltd. 3.800% 10/1/20 47,125 50,355 TransCanada PipeLines Ltd. 4.875% 1/15/26 47,256 54,646 Other Industrial (0.0%) 4 Hutchison Whampoa International 11 Ltd. 3.500% 1/13/17 6,145 6,191 2 Johns Hopkins University Maryland GO 4.083% 7/1/53 26,970 31,065 Technology (0.9%) Apple Inc. 2.850% 5/6/21 44,000 46,369 Apple Inc. 3.450% 5/6/24 39,950 43,308 Apple Inc. 2.450% 8/4/26 38,125 38,191 Apple Inc. 3.850% 5/4/43 17,000 17,631 Apple Inc. 4.450% 5/6/44 5,075 5,739 Apple Inc. 3.850% 8/4/46 36,890 38,217 Cisco Systems Inc. 4.450% 1/15/20 24,095 26,492 Cisco Systems Inc. 2.900% 3/4/21 13,350 14,084 Intel Corp. 4.100% 5/19/46 51,605 56,374 International Business Machines Corp. 8.375% 11/1/19 25,000 30,349 International Business Machines Corp. 3.375% 8/1/23 70,925 76,517 International Business Machines Corp. 3.625% 2/12/24 35,000 38,202 International Business Machines Corp. 5.875% 11/29/32 25,000 33,905 Microsoft Corp. 2.375% 2/12/22 24,670 25,445 Microsoft Corp. 3.625% 12/15/23 16,000 17,649 Microsoft Corp. 3.125% 11/3/25 31,615 33,676 Microsoft Corp. 2.400% 8/8/26 53,545 53,686 Microsoft Corp. 3.500% 2/12/35 23,520 24,359 Microsoft Corp. 3.450% 8/8/36 65,320 67,212 Microsoft Corp. 4.450% 11/3/45 14,250 16,564 Microsoft Corp. 3.700% 8/8/46 61,115 63,471 Oracle Corp. 2.500% 5/15/22 46,930 48,043 Oracle Corp. 2.950% 5/15/25 13,635 14,101 Transportation (0.4%) Burlington Northern Santa Fe LLC 3.050% 3/15/22 7,595 8,069 Burlington Northern Santa Fe LLC 3.000% 3/15/23 21,397 22,579 Burlington Northern Santa Fe LLC 3.850% 9/1/23 20,891 23,126 2 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 10/19/23 24,302 27,492 4 ERAC USA Finance LLC 2.350% 10/15/19 27,135 27,525 4 ERAC USA Finance LLC 4.500% 8/16/21 9,295 10,282 4 ERAC USA Finance LLC 3.300% 10/15/22 2,115 2,212 4 ERAC USA Finance LLC 7.000% 10/15/37 32,995 45,346 4 ERAC USA Finance LLC 5.625% 3/15/42 10,000 12,242 2 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 22,631 25,282 FedEx Corp. 2.700% 4/15/23 23,430 23,972 FedEx Corp. 4.900% 1/15/34 10,610 12,287 FedEx Corp. 3.875% 8/1/42 5,095 5,173 FedEx Corp. 4.100% 4/15/43 20,500 21,378 FedEx Corp. 5.100% 1/15/44 18,015 21,456 Kansas City Southern 4.950% 8/15/45 33,985 39,547 Southwest Airlines Co. 5.750% 12/15/16 32,500 32,913 2 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 16,038 18,203 United Parcel Service Inc. 2.450% 10/1/22 17,950 18,738 United Parcel Service Inc. 4.875% 11/15/40 14,815 18,997 Utilities (2.2%) Electric (2.1%) Alabama Power Co. 5.550% 2/1/17 17,650 17,940 Alabama Power Co. 5.700% 2/15/33 15,000 18,941 Alabama Power Co. 3.750% 3/1/45 24,430 25,838 Ameren Illinois Co. 6.125% 12/15/28 54,000 67,612 Berkshire Hathaway Energy Co. 6.125% 4/1/36 35,851 48,114 Berkshire Hathaway Energy Co. 6.500% 9/15/37 10,301 14,319 Commonwealth Edison Co. 4.350% 11/15/45 8,130 9,467 Connecticut Light & Power Co. 5.650% 5/1/18 13,655 14,643 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 25,505 25,774 Consolidated Edison Co. of New York Inc. 7.125% 12/1/18 11,278 12,770 Consolidated Edison Co. of New York Inc. 4.500% 12/1/45 36,735 43,178 Consolidated Edison Co. of New York Inc. 4.625% 12/1/54 51,625 61,337 Delmarva Power & Light Co. 3.500% 11/15/23 11,816 12,800 5 Dominion Resources Inc. 2.962% 7/1/19 18,210 18,702 Dominion Resources Inc. 5.200% 8/15/19 19,250 21,133 Dominion Resources Inc. 3.625% 12/1/24 29,400 31,328 Duke Energy Carolinas LLC 5.250% 1/15/18 9,000 9,479 Duke Energy Carolinas LLC 5.100% 4/15/18 18,235 19,393 Duke Energy Carolinas LLC 3.900% 6/15/21 50,025 54,891 Duke Energy Corp. 2.650% 9/1/26 11,775 11,744 Duke Energy Corp. 4.800% 12/15/45 44,700 52,807 Duke Energy Corp. 3.750% 9/1/46 9,940 10,027 Duke Energy Florida LLC 6.350% 9/15/37 8,000 11,414 Duke Energy Florida LLC 6.400% 6/15/38 27,055 38,985 Duke Energy Progress LLC 6.300% 4/1/38 14,705 20,760 Duke Energy Progress LLC 4.200% 8/15/45 32,825 37,301 Eversource Energy 4.500% 11/15/19 3,535 3,844 Eversource Energy 3.150% 1/15/25 5,025 5,270 Florida Power & Light Co. 5.650% 2/1/35 50,000 64,234 Florida Power & Light Co. 4.950% 6/1/35 10,000 12,417 Florida Power & Light Co. 5.650% 2/1/37 5,000 6,680 Florida Power & Light Co. 5.950% 2/1/38 39,215 54,248 Georgia Power Co. 5.400% 6/1/18 38,660 41,410 Georgia Power Co. 5.950% 2/1/39 16,822 22,332 Georgia Power Co. 4.750% 9/1/40 9,893 11,516 Georgia Power Co. 4.300% 3/15/42 30,375 33,629 MidAmerican Energy Co. 4.250% 5/1/46 3,925 4,568 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 60,000 63,685 National Rural Utilities Cooperative Finance Corp. 2.850% 1/27/25 40,345 41,748 Northern States Power Co. 6.250% 6/1/36 50,000 70,084 Pacific Gas & Electric Co. 4.250% 5/15/21 11,365 12,517 Pacific Gas & Electric Co. 3.850% 11/15/23 17,950 19,797 Pacific Gas & Electric Co. 3.750% 2/15/24 12,250 13,502 Pacific Gas & Electric Co. 5.125% 11/15/43 11,255 14,190 PacifiCorp 2.950% 6/1/23 29,675 31,099 PacifiCorp 5.900% 8/15/34 12,500 15,943 PacifiCorp 6.250% 10/15/37 36,635 51,367 PECO Energy Co. 5.350% 3/1/18 20,545 21,862 Potomac Electric Power Co. 6.500% 11/15/37 25,000 35,952 Public Service Electric & Gas Co. 5.300% 5/1/18 25,100 26,755 San Diego Gas & Electric Co. 6.000% 6/1/26 3,600 4,683 Sierra Pacific Power Co. 3.375% 8/15/23 34,040 36,420 South Carolina Electric & Gas Co. 5.800% 1/15/33 9,000 11,287 South Carolina Electric & Gas Co. 6.050% 1/15/38 34,000 45,595 South Carolina Electric & Gas Co. 4.100% 6/15/46 19,800 21,556 South Carolina Electric & Gas Co. 5.100% 6/1/65 23,540 28,135 Southern California Edison Co. 2.400% 2/1/22 4,295 4,421 Southern California Edison Co. 6.000% 1/15/34 7,695 10,349 Southern California Edison Co. 5.550% 1/15/37 50,475 66,224 Southern California Edison Co. 5.950% 2/1/38 40,000 55,185 Southern California Edison Co. 3.600% 2/1/45 3,560 3,775 Southern Co. 2.450% 9/1/18 9,395 9,587 Southern Co. 2.950% 7/1/23 48,400 49,985 Southern Co. 4.400% 7/1/46 30,000 33,185 Virginia Electric & Power Co. 2.750% 3/15/23 34,540 35,838 Virginia Electric & Power Co. 6.000% 5/15/37 1,740 2,354 Wisconsin Electric Power Co. 5.700% 12/1/36 17,280 22,815 Wisconsin Public Service Corp. 6.080% 12/1/28 45,000 58,620 Natural Gas (0.1%) 4 KeySpan Gas East Corp. 2.742% 8/15/26 25,345 25,792 NiSource Finance Corp. 5.250% 2/15/43 14,588 17,815 NiSource Finance Corp. 4.800% 2/15/44 10,370 11,989 Other Utility (0.0%) UGI Utilities Inc. 5.753% 9/30/16 37,590 37,683 Total Corporate Bonds (Cost $18,790,138) Sovereign Bonds (U.S. Dollar-Denominated) (1.5%) 4 Abu Dhabi National Energy Co. PJSC 5.875% 10/27/16 41,140 41,397 4 CDP Financial Inc. 4.400% 11/25/19 40,000 43,722 4 Electricite de France SA 4.600% 1/27/20 50,000 54,454 4 Electricite de France SA 4.875% 1/22/44 1,775 1,983 4 Electricite de France SA 4.950% 10/13/45 15,100 17,318 2,4 Electricite de France SA 5.250% 1/29/49 19,810 19,686 2,4 Electricite de France SA 5.625% 12/29/49 12,860 12,796 Export-Import Bank of Korea 1.750% 5/26/19 75,100 75,575 International Bank for Reconstruction & Development 4.750% 2/15/35 40,000 53,992 Japan Treasury Discount Bill 0.000% 9/5/16 8,200,000 79,279 Japan Treasury Discount Bill 0.000% 11/28/16 7,700,000 74,460 Korea Development Bank 2.875% 8/22/18 37,605 38,577 Korea Development Bank 2.500% 3/11/20 78,800 80,952 4 Petroleos Mexicanos 5.500% 2/4/19 13,315 14,185 Province of Ontario 4.000% 10/7/19 56,415 60,862 Province of Ontario 4.400% 4/14/20 50,000 55,085 Province of Ontario 2.500% 4/27/26 40,160 41,590 Quebec 2.500% 4/20/26 145,430 149,320 4 Sinopec Group Overseas Development 2015 Ltd. 2.500% 4/28/20 62,500 63,765 4 Sinopec Group Overseas Development 2015 Ltd. 3.250% 4/28/25 62,500 64,499 4 State Grid Overseas Investment 2014 Ltd. 2.750% 5/7/19 51,455 52,897 Statoil ASA 2.250% 11/8/19 22,515 22,915 Statoil ASA 2.900% 11/8/20 57,210 59,760 Statoil ASA 2.750% 11/10/21 32,860 34,155 Statoil ASA 2.450% 1/17/23 15,017 15,221 Statoil ASA 2.650% 1/15/24 14,000 14,263 Statoil ASA 3.700% 3/1/24 25,320 27,473 Statoil ASA 3.250% 11/10/24 29,975 31,810 4 Temasek Financial I Ltd. 2.375% 1/23/23 45,150 46,315 United Mexican States 3.500% 1/21/21 13,956 14,916 United Mexican States 3.600% 1/30/25 12,000 12,705 Total Sovereign Bonds (Cost $1,311,266) Taxable Municipal Bonds (1.8%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 6,695 7,597 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 40,000 61,735 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 27,735 45,393 California GO 5.700% 11/1/21 16,840 19,910 California GO 7.550% 4/1/39 43,215 70,096 California GO 7.300% 10/1/39 11,800 18,229 California GO 7.625% 3/1/40 3,510 5,672 California GO 7.600% 11/1/40 34,800 57,537 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 8,545 11,181 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 25,680 29,129 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 8,970 13,232 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 15,230 20,317 Chicago Transit Authority 6.899% 12/1/40 27,070 36,112 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 29,925 44,170 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 48,355 66,082 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.184% 10/1/42 40,435 53,506 Houston TX GO 6.290% 3/1/32 23,740 30,323 Illinois GO 5.100% 6/1/33 61,950 60,392 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 29,200 39,593 Kansas Development Finance Authority Revenue 4.927% 4/15/45 18,925 21,903 6 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 50,000 62,236 Los Angeles CA Community College District GO 6.750% 8/1/49 13,625 22,170 Los Angeles CA Unified School District GO 5.750% 7/1/34 55,325 74,624 Louisville & Jefferson County KY Metropolitan Sewer District Sewer & Drainage System Revenue 6.250% 5/15/43 19,000 27,546 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 21,685 30,166 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 22,105 30,936 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 35,285 56,227 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 4,000 6,186 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 2,030 2,307 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 16,995 25,072 New York Metropolitan Transportation Authority Revenue 6.814% 11/15/40 4,000 5,921 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 10,860 17,602 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 16,085 22,511 North Texas Tollway Authority System Revenue 6.718% 1/1/49 61,100 96,145 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 25,930 36,018 Oregon GO 5.902% 8/1/38 19,510 26,974 6 Oregon School Boards Association GO 5.528% 6/30/28 50,000 62,447 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 12,735 16,191 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 10,455 14,114 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 53,000 62,636 Port Authority of New York & New Jersey Revenue 4.810% 10/15/65 21,985 27,311 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 11,890 16,960 Stanford University 6.875% 2/1/24 34,745 46,572 Stanford University 7.650% 6/15/26 29,000 40,741 University of California 3.931% 5/15/45 22,370 24,368 University of California Regents General Revenue 4.601% 5/15/31 21,975 25,645 University of California Regents Medical Center Revenue 6.548% 5/15/48 18,650 27,745 University of California Regents Medical Center Revenue 6.583% 5/15/49 31,110 46,222 University of California Revenue 5.770% 5/15/43 24,325 33,368 University of California Revenue 4.765% 5/15/44 5,980 6,597 Total Taxable Municipal Bonds (Cost $1,337,384) Shares Temporary Cash Investments (1.5%) Money Market Fund (0.4%) 7,8 Vanguard Market Liquidity Fund 0.612% 3,388 338,849 Face Maturity Amount Date ($000) Repurchase Agreements (0.8%) Bank of America Securities, LLC (Dated 8/31/16, Repurchase Value $116,701,000, collateralized by Government National Mortgage Assn., 3.000%-4.000%, 11/15/42-7/20/44, with a value of $119,034,000) 0.330% 9/1/16 116,700 116,700 Citigroup Global Markets Inc. (Dated 8/31/16, Repurchase Value $244,202,000, collateralized by U.S. Treasury Note/Bond 1.250%-2.250%, 3/31/21-11/15/25, with a value of $249,084,000) 0.320% 9/1/16 244,200 244,200 RBC Capital Markets LLC (Dated 8/31/16, Repurchase Value $273,002,000, collateralized by Federal National Mortgage Assn. 2.134%-6.000%, 2/1/26-7/1/46, Federal Home Loan Mortgage Corp. 2.505%-2.733%, 8/31/34- 11/1/36, and Government National Mortgage Assn., 3.500%, 10/20/45-4/20/46, with a value of $278,460,000) 0.320% 9/1/16 273,000 273,000 TD Securities (USA) LLC (Dated 8/31/16, Repurchase Value $150,001,000, collateralized by Federal National Mortgage Assn. 2.000%-6.000%, 10/1/18-7/1/46, Federal Home Loan Mortgage Corp. 0.875%-8.500%, 1/1/18- 10/1/45, and U.S. Treasury Note/Bond 0.000%-2.000%, 1/26/17-5/15/23, with a value of $153,000,000) 0.320% 9/1/16 U.S. Government and Agency Obligations (0.3%) 9 Federal Home Loan Bank Discount Notes 0.310% 9/9/16 9 Federal Home Loan Bank Discount Notes 0.325% 9/28/16 9 Federal Home Loan Bank Discount Notes 0.330%0.338% 11/18/16 9 Federal Home Loan Bank Discount Notes 0.340% 11/23/16 Total Temporary Cash Investments (Cost $1,407,963) Total Investments (99.4%) (Cost $71,272,222) Other Assets and Liabilities-Net (0.6%)8,10 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $317,722,000. * Non-income-producing security. 1 Securities with a value of $717,000 have been segregated as collateral for open over-the-counter swap contracts. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, the aggregate value of these securities was $3,809,610,000, representing 4.1% of net assets. 5 Adjustable-rate security. 6 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 8 Includes $338,748,000 of collateral received for securities on loan. 9 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 10 Cash of $4,725,000 has been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GOGeneral Obligation Bond. REMICSReal Estate Mortgage Investment Conduits. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average Wellington Fund coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold or rehypothecated. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. D. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund's portfolio turnover rate. Amounts to be received or paid in connection with Wellington Fund open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased. E. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. F. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of August 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks  U.S. Government and Agency Obligations   Asset-Backed/Commercial Mortgage-Backed Securities   Corporate Bonds   Sovereign Bonds   Taxable Municipal Bonds   Temporary Cash Investments  Futures ContractsLiabilities 1   Forward Currency ContractsAssets   Forward Currency ContractsLiabilities   Total  1 Represents variation margin on the last day of the reporting period. G. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid Wellington Fund market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At August 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 5-Year U.S. Treasury Note December 2016 (3,114) (377,573) 704 10-Year U.S. Treasury Note December 2016 (660) (86,408) 220 Ultra 10-Year U.S. Treasury Note December 2016 (292) (54,741) (207) 717 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. H. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold or rehypothecated. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Wellington Fund At August 31, 2016, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Goldman Sachs International 9/6/16 USD 77,166 JPY 8,200,000 (2,111) Goldman Sachs International 11/28/16 USD 76,900 JPY 7,700,000 2,193 82 JPY—Japanese Yen. USD—U.S. dollar. I. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as an asset (liability) and as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence Wellington Fund of a default, the collateral pledged or received by the fund cannot be repledged, resold or rehypothecated. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. At August 31, 2016, the fund had no open swap contracts. J. At August 31, 2016, the cost of investment securities for tax purposes was $71,372,691,000. Net unrealized appreciation of investment securities for tax purposes was $20,577,719,000, consisting of unrealized gains of $21,405,377,000 on securities that had risen in value since their purchase and $827,658,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD WELLINGTON FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WELLINGTON FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2016 VANGUARD WELLINGTON FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 17, 2016 *By: /s/ Anne E. Robinson Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see File Number 33-32548, Incorporated by Reference.
